Pee CueiaM.
Upon the argument of the rehearing ordered by the court, it is held:
. 1. That the amendment to sec. 1 of art. Ill of the constitution in question in this case was legally adopted.
2. That notwithstanding that fact the judgment in the present case was rightly affirmed, because the defendant within a reasonable time and before the entry of judgment in this case became a fully qualified citizen of the United States.
*380An opinion will be filed at an early date more fully setting forth the grounds of the court’s holding.
At the same time there was also filed the following memorandum, prepared by
Marshall, J. The court, by a majority of the justices consisting of the Chief Justice, Justices Siebecher, KebwiN, and BaeNes, having announced a decision to the effect that, in a legislative proposal of an amendment to the constitution the proposition need not, necessarily, be spread, even in substance, on the journal of either house at either session, — I dissent therefrom and adhere to the decision first rendered to this extent:
The constitution as administered so long that the manner thereof should be regarded by force of practical construction to indicate the intent of the framers of the fundamental law, requires a proposal to amend the constitution to be entered in substance on the journal of the house of origin at the first session and be referred,to upon the journal of the other house in such manner as to clearly connect such substantial entry with such reference; that an entry by mere number or number and title is not sufficient nor is an entry in extenso necessary but that a proposal which does not at least conform as regards the journal history to the indicated necessity cannot become a part of the fundamental law; so the instant proposal did not become such.
An opinion at some future time will be filed by one, at least, of the justices concurring in the foregoing.
I am authorized to say that Justices TimliN and ViNje concur with the writer in the foregoing memorandum.
The following opinions were filed April 13, 1915:
WiNsnow, C. J.
The importance of the constitutional question in this case, and the possible adverse effect of the deci*381sion upon tbe validity of many other important amendments to tbe constitution, led us, in tbe absence of a motion for re-bearing by tbe defeated party, to order a rebearing of our own motion, in wbicb tbe attorney general was invited to participate on bebalf of tbe state. Our object was that we might assure ourselves that we were right, or that we might ascertain and correct our error, if error there was, before tbe case passed beyond our control. “A man should never be ashamed to own be has been in tbe wrong, wbicb is but saying in other words that be is wiser today than be was yesterday.”
Tbe reargument has now been bad and it is but fair to tbe counsel who participated in it to say that we have gained much light from tbe briefs and arguments presented. Tbe chief proposition under discussion on tbe rehearing was the proposition declared in tbe former opinion to tbe effect that, unless tbe supposed amendment in its final form be entered at large at some time during tbe first session upon tbe journals of both bouses, it cannot be held to have been legally adopted, notwithstanding all other required steps be taken in accordance with tbe commands of tbe constitution.
Is this proposition sound ?
As an original question, we still think that such was probably tbe intended meaning of the words used in sec. 1 of art. XII of tbe constitution. That section says that if tbe proposed amendment be agreed to by a majority of tbe members elected to each of tbe two bouses it “shall be entered on their journals, with tbe yeas and nays taken thereon.”
In view of tbe evident desire to give publicity and accuracy to tbe proposed amendments and prevent an amendment from sailing under false colors or passing without complete knowledge of its provisions, it seems very reasonable to suppose that tbe word “entered” here was intended to mean entered at length. This, however, is not its necessary meaning. If so, it would never be necessary to say entered at length, or at large, or in extenso, as we frequently do where we wish to *382leave no doubt as to our meaning. It may be admitted that it is most frequently used in this latter sense. Webster’s International Dictionary gives tbis definition: “To inscribe, enroll, to record; as to enter a name or a date in a book, or a booh in a catalogueOf course, tbe entry of a book in a catalogue means that tbe title is entered, — not tbe book copied at length, and so also a book is said to be “entered” under tbe copyright laws of tbe United States when its title page has been filed in tbe proper office. A judgment- is “entered” in tbe circuit court journal by noting only memoranda of its contents. Sec. 2901a, Stats. Other examples of the use of tbe word in tbe sense of a mere memorandum will readily occur to any one.
So tbe word is plainly one not absolutely certain and fixed in its meaning, but a word which is most frequently used in one sense but not infrequently in another sense, and hence is open to construction. In considering tbe proper meaning to be attached to such words, tbe principle is familiar that preponderant weight will frequently be given to tbe practical construction given to them for a long series of years by those departments of tbe government which have been charged with the duty and responsibility of administering or giving effect to them. This proposition has been applied in the construction of another command of this very section of the constitution. State ex rel. Hudd v. Timme, 51 Wis. 318, 11 N. W. 785.
It is to this question that we have devoted our attention upon this re-examination of the case: Have the legislative and executive officers of the government in administering this section of the constitution given a practical construction to the words in question which is now entitled to controlling weight ?
This question was not raised or passed upon in the trial court. The judgment there was based upon grounds which will be later considered, and went upon the assumption that the amendment was legally adopted. It is true that the respondent’s attorney raised the question in this court in sup*383port of tbe judgment and printed in bis brief excerpts from the journals of the two houses showing the failure to spread the amendment at large on the journals of the houses. No-attempt was made by the appellant, however, to meet the proposition by showing how the word “entered” had been practically construed in the past, and it seems that no adequate examination of the question was made here. Such examination has now been made, however, and we are in possession of its results.
Erom that examination it appears that of the twenty-five amendments to the constitution which have been proposed and supposedly duly adopted since the organization of the state, only six have been entered at large upon the journals of both houses at the first legislative session; twenty-two out of the twenty-five were entered at large on the journal of the house where they respectively originated; two were entered in substance as first introduced, i. e. the substance of the proposal was briefly stated; and one was not entered either at large or in substance but only by number in both journals.
The amendment which is now before its was one of the two above referred to as entered in substance in the form in which it was first introduced. It was introduced in the Assembly February 8, 1905, the journal entry being as follows:
“Jt. Res. No. 16, A.
“Joint resolution striking out paragraph 2 of section 1, article 3, of the constitution of the state of Wisconsin.
“Resolved by the assembly, the senate concurring, That section 1 of article 3, of the constitution of the state of Wisconsin, be amended by striking out paragraph 2 of said section.
“To committee on Judiciary.”
Turning to the original resolution as found in its appropriate envelope filed with the secretary of state at the close of the session, we find it to read as follows:
“Joint resolution No. -. Resolved, by the Assembly, the Senate concurring, that Section 1 of Article 3 of the con*384stitution of tbe State of Wisconsin be amended by striking out paragraph 2 of said section.”
On May 11th it appears by the Assembly Journal that it was reported back by the committee with substitute amendment. The substitute was not entered at large on the journal, but, again consulting the original documents in the envelope above referred to, we find it there indorsed on the outside, “Sub. for joint resolution No. 16, A., providing for an amendment to Section 1 of Article III of the constitution relating to electors.” It reads as follows:
“Substitute for joint resolution No. 16, A., providing for an amendment to Section 1 of Article III of the constitution relating to electors.
“Resolved by the Assembly, the Senate concurring, that Subsection 2 of Section 1 of Article III of the constitution of the State of Wisconsin be amended so as to read as follows: 2. Persons of foreign birth who, prior to the first day of December, A. D. 1908, shall have declared their intentions to become citizens conformable to the laws of the United States on the subject of naturalization, provided that the rights hereby granted to such persons shall cease on the first day of December, A. D. 1912.”
It further appears by the Assembly Journal that this substitute (referred to by number and title only) was, on May 16th, ordered engrossed and read a third time, on May 22d adopted by yea and nay vote entered on the journal, and on May 26th messaged to the Senate. At the time of its adoption it was entered on the journal by number and title only, thus: “Jt. Res. No. 16, A. Joint resolution providing for an amendment to section 1, of article 3 of the constitution, relating to electors.”
It appears by the Senate Journal that it was there entered by number and title only and was concurred in by aye and no vote entered on the journal June 13, 1905, and messaged to the Assembly as concurred in June 14, 1905.
Here ends the history of the resolution at the first session. *385It was not entered at large or in substance npon tbe journal of either bouse in tbe form in wbicb it was finally passed, but only by number and title.
In 1907 tbe resolution as passed at tbe previous session was introduced in tbe Assembly as joint resolution No. 47, A., on February 13th. It bad tbe same title as in 1905, but tbe word “conformable” appeared as “conformably,” tbe Roman numeral III was changed to 3, and two or three other slight inaccuracies appeared, not affecting in any way tbe meaning, such as tbe use of a capital letter instead of a small letter and tbe insertion of tbe word “Section” before tbe figure 2 at tbe beginning of tbe proposed subsection.
Tbe resolution was referred to tbe committee on Elections, was reported back March 25th for passage with amendments (simply correcting tbe immaterial variances above noted), and adopted by yea and nay vote April 10, 1907, at wbicb time it was entered in tbe Assembly Journal at large in its final form. It was messaged to tbe Senate April 11th and entered by number and title only. On June 11th tbe following wa^ adopted by tbe Senate as'a substitute amendment and entitled “Sub. Amd. No. 1, S., for Jt. Res. No. 47, A.:”
“Joint Resolution
“To amend Section 1 of Art. Ill of tbe constitution relating to electors.
“Whereas at tbe biennial session of tbe legislature for tbe • year 1905 an amendment to tbe constitution of this state was proposed and agreed to by a majority of tbe members elected to each of tbe two bouses, wbicb proposed amendment was in tbe following language:”
[Here follows tbe joint resolution exactly as passed in 1905.]
“Therefore resolved by tbe Senate, tbe Assembly concurring, that the foregoing proposed amendment to tbe constitution be and tbe same is agreed to by this legislature.”
This so-called substitute was entered on tbe Senate Journal by number and title only, and adopted by.a duly recorded yea *386and nay vote on June 11th and messaged to the house, where it was again entered by number and title and concurred in by yea and nay vote.
The substitute really added nothing and changed nothing. The fact is that the identical resolution adopted by both houses in 1905 was re-adopted by both houses in 1907. There is no claim that it was not properly submitted to the people and properly adopted at the general election in 1908. So it is certain that the only defect in -the proceedings which can be claimed to exist is the failure to enter the resolution at large in its final form on the journals of the two houses at the session of 1905.
Is this a defect, and, if so, is it fatal in a case where the resolution is accurately referred to by number and title upon both journals and where its contents are made entirely certain by reference to the original records as filed in the office of the secretary of state? This is the question which we must fairly meet.
We are all of opinion that, in view of the legislative history of the constitutional amendments in the past, it should not now be held that entry at large upon the journals of both houses is imperative. All agree that there has been a long continued practical construction of the word “entered” by the legislative branch of the government, which forbids such a holding at the present time, consequently the court recedes from its former position upon this question. All are not agreed, however, as to the effect of this legislative practical construction. I have been authorized by the majority of the justices to express as best I may their views upon this question, and these views, by reason of the fact that they are held by the majority, become the views of the court.
The constitution requires that the proposed amendment, if agreed to by a majority of the members elected to each of the two houses, “shall be entered on their journals.”
The constitution makers recognized that each house had its *387own journal because they industriously used the plural. They made absolutely no distinction between the two journals. What was required to be-entered upon one journal was required to be entered upon the other. If the word entered means “entered at large,” it means entered at large upon both of the journals alike, and the entry at large upon one does not fulfil the command any more than entry at large upon neither. Remembering this, it becomes at once evident that there has been, since the adoption of the constitution, a practical agreement by the legislative department of the government that the word “entered” does not mean entered at large, but entered by number, title, or by such other descriptive reference as makes identification certain. In nineteen cases out of the twenty-five the legislature has practically said, “We construe this command as not requiring entry at large.” These nineteen cases begin in 1865 and run down to the very last amendments adopted. They include some of the most important amendments which have been made to the constitution, amendments which have entered into the very warp and woof of our state government, like the amendments abolishing the compulsory grand jury system, prohibiting special legislation on various subjects, increasing the membership of this bench, providing for the taxation of incomes, authorizing the expenditure of state money for improvement' of highways, limiting the powers of municipal corporations as to the incurring of indebtedness, and the like.
Now it does not seem to the court that it is logical to say that because the great majority of these amendments were in fact entered at large upon the journal of the house in which they respectively originated, therefore the legislature has practically construed the word entered to mean “entered at large upon the journal of the house of origin.” As before pointed out, what the constitution commands as to one house it commands as to the other, and so plainly that no one could mistake it. Apparently there were just two constructions pos*388sible: (1) entry at large on both, journals; (2) entry by title, number, or other definite and certain reference on both journals. No intermediate construction was logically possible, and consequently, when legislature after legislature has deliberately said that entry by title and number in one house is sufficient, it has at the same time and by the same act said that entry by title and number in both houses is sufficient.
To say that because, in the majority of instances, the resolution was entered at large in the house of origin, although not in both houses, the legislature therefore must have construed the command of the constitution to apply only to the house of origin, is to convict the legislators of the past of inability to understand plain English language, for the constitution says nothing which can be logically so construed.
We deem it our duty to give their acts a construction which vindicates them from such an implication. The entry at large on the journal of the house of origin would be natural enough without any command on the subject, especially in the case of a brief amendment. It is in no sense a disobedience of the constitution whatever the construction of the word “entered,” and that fact deprives such an entry of great significance. The failure to enter it at large upon the journal of the other house, however, is vastly significant because, if the legislature understood that “entered” meant “entered at large,” then they must also have understood that the failure to enter it at large in the journal of the second house meant disobedience of the constitution. It should always be kept in mind that practical construction can only be resorted to when words are used which are fairly capable of two meanings, — not when words can have but one meaning. The word “entered” may properly be the subject of practical construction, because it is capable of two meanings. The words “their journals” are not open to construction, practical or otherwise, because they can have but one meaning, i. e. the journals of both houses, and cannot be made to mean anything else. A practice which attempts *389to make them mean the journal of one bouse is to our minds not practical construction but practical destruction.
We reach the conclusion that ever since the adoption of the constitution the legislative and executive branches of the government, as well as the people themselves, have construed the word “entered” as meaning simply entered by title, number, or brief description in such manner as to make identification certain; that this is a permissible and not unusual meaning of the word; and that such meaning must now be held to be controlling under the well established principles of practical construction;
The conclusion which we have thus reached as to the practical construction given to the words for half a century and more and the controlling effect of such construction at the present time renders unnecessary any consideration or discussion of the authorities, many of which are cited in the first opinion in this ease, in which is discussed the meaning of the word “entered” occurring in similar clauses of other constitutions and in most of which cases the question is considered ■ as an original proposition, free from the considerations which seem compelling to us in the present case.
It is not out of place, however, to call attention to the fact that the construction given to the word by the legislature has many potent considerations in its favor, and not the least of these is the fact that in the only other clause of the constitution which prescribes what notation shall be made upon the journal on reception by the legislative body of a written document, namely, the reception of a veto message from the executive (sec. 10 of art. Y), it is provided that the house “shall enter the objections at large upon the journal.” The industrious inclusion of the words “at large” in this provision seems to clearly show that the constitution makers well understood that the word “entered” alone might rightly be construed as meaning entering by title or other intelligible reference only. If they had that understanding and used the word in one *390place with the addition of the words “at large” and in another place without such addition, the argument is strong that they meant by the first named provision that the entry must be at large, and by the second that it need not necessarily be so.
There are other considerations of a more general nature, however, which are entitled to greater weight.
In prescribing the methods to be followed in amending the constitution the makers of that instrument evidently had two fundamental objects in mind, namely: (1) that there should be no amendment which was not the result of deliberate reflection on the part of legislature and people, and (2) that there should be no possibility of sneaking an amendment through without accurate knowledge of its contents.
They wished to safeguard the constitution — not to petrify it. They did not aim to make an amendment impossible or unnecessarily difficult, but they did aim to guard against haste and immature thought. They desired that it should be the result of deliberate reason rather than of sudden and temporary emotion or passion. To effect this result they deemed it best that two legislatures should approve it before its submission to the people.
The requirements that the proposed amendment be entered on the journals and that the yeas and nays should also be entered are subsidiary requirements in the sense that they do not themselves constitute the ends sought to be attained, but only the proof that those ends have been accomplished. Remembering this fact and remembering also that every joint resolution receives a number upon its introduction, is at once printed, and is laid in printed form on the desk of every member of the house of origin, together with a copy of the journal, on the following day, may it not be logically argued that every substantial constitutional requirement has been complied with if the resolution be entered on the journal by number and title only ? In connection with this inquiry it is to *391be remembered also that' not only tbe original resolution but all of the amendments and substitutes are preserved by the chief clerk in an appropriate envelope, that every action taken is noted on the outside of the resolution, and that all these papers are ultimately filed in the office of the secretary of state and carefully preserved. With these safeguards it seems that the possibility of mistake or fraud is practically nonexistent, and that entry by number or title or descriptive reference is just as effective a method of preserving proof that the desired fundamental requirements have been complied with as entry at large.
Whether these arguments and considerations would be absolutely controlling were the question an original one without historical background we need not now determine. Taken in connection with the legislative history of more than half a century we can entertain no doubt as to our duty.
This conclusion does not, however, necessarily result in a reversal of the judgment in this case.
The defendant was at the time of the election a voter and eligible to hold the office in question, and remained so until December 1, 1912. The trial court held that he was entitled to a reasonable time after that date in which to become a full citizen before he could be. ousted, and that he had made his application and received his citizenship papers at what appeared to be his earliest opportunity after the constitutional amendment became effective. We are unable to say that the court was in error as to the fact that the defendant made his application to become a citizen at the earliest reasonable opportunity.
It appears to be the law that when an officer, eligible at the time of his election, becomes ineligible under some legal or constitutional provision during his term, he will be allowed a reasonable time in which to remove the ineligibility before his office can be deemed vacant. State ex rel. Att’y Gen. v. Messmore., 14 Wis. 163; State ex rel. Ives v. Choate, 11 Ohio, 511. *392This holding seems reasonable and just, especially in a case like the present where the incumbent has the same capacity and fitness to perform his official duties as before.
The judgment therefore remains a judgment of affirmance as before.